--------------------------------------------------------------------------------

Exhibit 10.2
 
NON-SOLICITATION
AND
CHANGE IN CONTROL AGREEMENT
 
THIS AGREEMENT, made the 10th day of March 2015, between ROYAL BANCSHARES OF
PENNSYLVANIA, INC., a Pennsylvania business corporation (the “Corporation”),
ROYAL BANK AMERICA, a Pennsylvania chartered bank (the “Bank”) (the Corporation
and Bank are sometimes referred to herein collectively as the “Employer”), and
_______________________, an adult individual (“Employee”).
 
WITNESSETH:
 
WHEREAS, Employee is currently employed as the _________________ of Employer;


WHEREAS, Employer desires to induce Employee to remain in its employ on an
impartial and objective basis in the event of a transaction pursuant to which a
Change in Control of Employer occurs, and is willing to provide Employee the
additional benefits provided herein in consideration of Employee’s continued
employment and the additional non-disclosure and non-solicitation covenants
provided herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and of other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, each intending to be legally bound,
hereby agree as follows:
 
AGREEMENT:
 
1.                    Term of Agreement.
 
(a)            General.  This Agreement shall be for a period (the “Term”)
commencing on the date of this Agreement and ending on December 31, 2016;
provided, however, that, commencing on January 1, 2017 and on January 1 of each
succeeding year (each an “Annual Renewal Date”), the Term shall be automatically
extended for one (1) additional year from the applicable Annual Renewal Date
(each, an “Extension”), unless Employer or Employee shall give written notice of
nonrenewal to the other party at least sixty (60) days prior to an Annual
Renewal Date, in which event this Agreement shall terminate at the end of the
then existing Term.  References in this Agreement to the “Term” shall refer to
the initial one-year term and the terms of any Extensions as may become
effective.
 
(b)           Termination for Cause.  Notwithstanding the provisions of Section
l(a) of this Agreement, this Agreement shall terminate automatically upon
termination by Employer of Employee’s employment for Cause.  As used in this
Agreement, “Cause” shall mean the following:
 
(i) Employee’s conviction of, or plea of guilty or nolo contendere to, a felony,
a crime of falsehood, or a crime involving moral turpitude, or the actual
incarceration of Employee for a period of at least thirty (30) days;
 

--------------------------------------------------------------------------------

(ii) Employee’s failure to follow the good faith lawful instructions of the
President and Chief Executive Officer of Corporation or Bank, following
Employee’s receipt of written notice of such instructions;
 
(iii) Employee’s intentional failure to substantially perform Employee’s duties
to, or on behalf of, Corporation or Bank, other than a failure resulting from
Employee’s incapacity because of disability;
 
(iv) Employee’s intentional violation of any law, rule or regulation (other than
traffic violations or similar offenses), Employee’s intentional violation of any
memorandum of understanding or cease and desist order of a federal or state
banking agency applicable to Employer, Employee’s intentional violation of any
code of conduct or ethics applicable to officers or employees of Corporation or
Bank, or Employee’s intentional violation of any material provision of this
Agreement;
 
(v) dishonesty on the part of Employee in the performance of Employee’s duties
or conduct on the part of Employee which, in the reasonable judgment of the
Board of Directors of Corporation (the “Board”) and the Board of Directors of
the Bank (the “Bank Board”), brings public discredit to Corporation or Bank;
 
(vi) Employee’s breach of fiduciary duty, in connection with Employee’s
employment hereunder, which involves personal profit or which results in
demonstrable material injury to Corporation or Bank; or
 
(vii) Employee’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or by the Pennsylvania
Department of Banking pursuant to state law.
 
If Employee’s employment is terminated for Cause, Employee’s rights under this
Agreement shall cease as of the effective date of such termination.
 
(c)           Voluntary Termination, Retirement, or Death.  Notwithstanding the
provisions of Section l(a) of this Agreement, this Agreement shall terminate
automatically upon termination of Employee’s employment as a result of voluntary
termination by Employee (other than in accordance with Section 2 of this
Agreement), retirement at Employee’s election, or death.  In any such event,
Employee’s rights under this Agreement shall cease as of the date of such event;
provided, however, that if Employee dies after a Notice of Termination (as
defined in Section 2(a) of this Agreement) is delivered by Employee, the
payments and benefits described in Section 3 will nonetheless be made to the
person or persons determined pursuant to Section 13(b) of this Agreement.
 
(d)           Disability.  Notwithstanding the provisions of Section 1(a) of
this Agreement, this Agreement shall terminate automatically upon termination of
Employee’s employment as a result of Employee’s disability and Employee’s rights
under this Agreement shall cease as of the date of such termination; provided,
however, that, if Employee becomes disabled after a Notice of Termination (as
defined in Section 2(a) of this Agreement) is delivered by Employee, Employee
shall nevertheless be absolutely entitled to receive all of the payments and
benefits provided for in, and for the term set forth in, Section 3 of this
Agreement.  As used in this Agreement, the term “Disability” means
incapacitation, by accident, sickness or otherwise, such that Employee is
rendered unable to perform the essential duties required of Employee by
Employee’s position with Employer at that time, notwithstanding reasonable
accommodation, for a period of six (6) consecutive months.
 
2

--------------------------------------------------------------------------------

2.                    ­Termination Following Change in Control.
 
(a)            Good Reason.  If a Change in Control (as defined in Section 2(b)
of this Agreement) shall occur at any time during the term of this Agreement,
and if within one year after such Change in Control there shall be (a) any
material breach by Employer of, or material failure of Employer to tender
performance under, this Agreement, or (b) any of the following, if taken without
Employee’s express written consent:
 
(i) A material diminution in Employee’s authority, duties or other terms or
conditions of employment as the same exist on the date of the Change in Control;
 
(ii) Any reassignment of Employee to a location greater than 25 miles from the
location of Employee’s office on the date of the Change in Control, unless such
new location is closer to Employee’s primary residence than the location on the
date of the Change in Control;
 
(iii) Any material diminution in Employee’s base salary;
 
(iv) Any failure to provide Employee with any benefits enjoyed by Employee under
any of Corporation’ or Bank’s retirement or pension, life insurance, medical,
health and accident, disability or other material employee plans in which
Employee participated at the time of the Change in Control or the taking of any
action that would materially reduce any of such benefits in effect at the time
of the Change in Control, except for any reductions in benefits or other actions
resulting from changes to or reductions in benefits applicable to employees
generally;
 
(v) Any requirement that Employee travel in the performance of Employee’s duties
on behalf of Corporation or Bank for a significantly greater period of time
during any year than was required of Employee during the year preceding the year
in which the Change in Control occurred, which results in a material negative
change to Employee in the employment relationship; or
 
(vi) Any other material breach of this Agreement;
 
then, at the option of Employee, exercisable by Employee during the one hundred
twenty (120) day period after the occurrence of each and every of the foregoing
events (“Good Reason”), Employee may resign from employment with Employer (or,
if involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the “Notice of Termination”)
to Employer and Employee will become entitled to the payments and benefits
described in Section 3 of this Agreement.  After the expiration of the one
hundred twenty (120) day period described above, Employee cannot exercise such
right with respect to that Good Reason event.
 
3

--------------------------------------------------------------------------------

(b)            Change in Control Defined.  As used in this Agreement, “Change in
Control” shall mean:
 
(i)  (A) a merger, consolidation or division involving the Corporation or Bank,
(B) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy-five percent (75%) or more of the members of the
Board or the Bank Board who are not interested in the transaction and (z) a
majority of the members of the Board of Directors of the legal entity resulting
from or existing after any such transaction and the Board of Directors of such
entity’s parent corporation, if any, are former members of the Board or the Bank
Board; or
 
(ii)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Corporation or Bank representing fifty-one
percent (51%) or more of the combined voting power of Corporation or Bank’s then
outstanding securities; provided, however, that for the purposes of this
Agreement, a Change in Control shall not result from the beneficial ownership
(with the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Corporation or the Bank representing fifty-one percent (51%) or more of the
combined voting power of the Corporation’s or the Bank’s then outstanding
securities by (x) any “person” who on the date hereof is a director or officer
of the Corporation or the Bank, (y) the Daniel M. Tabas Trust, the estate of
Daniel M. Tabas, or any person who is related by descent or marriage to either
Daniel M. Tabas, or any family member of any such persons, or (z) any estate or
trust of or for the benefit of any of the persons described in clause (x) or
clause (y) of this subparagraph (ii);
 
(iii) during the period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board or the Bank Board cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least sixty-seven percent (67%) of the directors
then in office who were directors at the beginning of the period; or
 
(iv) any other transaction involving the Corporation or Bank similar in effect
to any of the foregoing and designated as a Change in Control by the Board or
the Bank Board.
 
3.                    ­Rights in Event of Termination Following Change in
Control.  In the event that Employee validly and timely delivers a Notice of
Termination to Employer, Employee shall be absolutely entitled to receive the
following compensation:
 
(a)            The Employer shall pay, within twenty (20) days from the later of
the date of termination of employment or the delivery of a Notice of
Termination, notwithstanding any termination of this Agreement during such
period, a lump sum cash payment equal to two (2) times Employee’s base salary at
the highest annual amount in effect during the three (3) calendar years
preceding the year in which the Notice of Termination is delivered.
 
4

--------------------------------------------------------------------------------

4.                    Confidential Information.  Employee agrees that during and
subsequent to Employee’s employment with Employer, Employee will not (i)
disclose, in whole or in part, any confidential information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
unless authorized in writing to do so by Employer or as otherwise required by
law or (ii) use any confidential information for Employee’s own purpose or for
the benefit of any person, firm, corporation, association or other entity other
than Employer, except in the proper performance of Employee’s duties as
instructed by Employer.  Upon cessation of Employee’s employment with Employer,
the restrictions set forth in this paragraph will not apply to confidential
information which is then in the public domain (unless Employee is responsible,
directly or indirectly, for such confidential information entering the public
domain without the consent of Employer).
 
5.                    Non-Solicitation/No Piracy
 
(a)            Employee hereby acknowledges and recognizes the highly
competitive nature of the business of Corporation and Bank and accordingly
agrees that, during and for the applicable period set forth in Section 5(c),
Employee shall not, directly or indirectly:
 
(i) for or on behalf of Employee or a same, similar or competitive business as
Employer or any of its affiliates, solicit, provide services to, contract with,
or accept business from any person or entity which was a client of Employer or
any of its affiliates at the date of cessation of Employee's employment or
within one hundred twenty (120) days prior to cessation of Employee's
employment, and with whom Employee had business dealings during that period;
 
(ii) solicit, encourage or induce any person or entity with the effect or for
the purpose (which need not be the sole or primary effect or purpose) of:  (A)
causing any material deposits or other funds with respect to which Employer or
any of its affiliates provides services to be withdrawn, (B) causing any client
or customer of Employer to refrain from engaging Employer or any of its
affiliates, or (C) causing any client or customer to terminate or materially
diminish its relationship with Employer or any of its affiliates; and/or
 
(iii) (A) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (1) that Employee or another business or enterprise offer employment
to or enter into a business affiliation with any employee, agent or
representative of Employer or any of its affiliates, or (2) that any employee,
agent or representative of Employer or any of its affiliates terminate his or
her employment or business affiliation with Employer or any of its affiliates;
or (B) hire, employ or contract with any employee, agent or representative of
Employer or any of its affiliates.
 
5

--------------------------------------------------------------------------------

(b)            It is expressly understood and agreed that, although Employee,
Corporation and Bank consider the restrictions contained in Section 5(a)
reasonable for the purpose of preserving for Corporation and Bank their goodwill
and other proprietary rights, if a final judicial determination is made by a
court or arbitrator having jurisdiction that the time or territory or any other
restriction contained in Section 5(a) is an unreasonable or otherwise
unenforceable restriction against Employee, the provisions of Section 5(a) shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.
 
(c)            The provisions of this Section 5 shall be applicable commencing
on the date of this Agreement and ending twelve (12) months following the
effective date of any termination of employment (regardless of whether a Change
in Control has occurred).
 
6.                   Remedies.  Employee acknowledges and agrees that the remedy
at law of Employer for a breach or threatened breach of any of the provisions of
Section 4 or 5 would be inadequate and, in recognition of this fact, in the
event of a breach or threatened breach by Employee of any of the provisions of
Section 4 or 5, it is agreed that Employer shall be entitled to, without posting
any bond, and Employee agrees not to oppose any request of Employer for,
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction, or any other equitable remedy which
may then be available.  Nothing contained in this section shall be construed as
prohibiting Employer from pursuing any other remedies available to them, at law
or in equity, for such breach or threatened breach.
 
7.                    ­Notices.  Except as otherwise provided in this Agreement,
any notice required or permitted to be given under this Agreement shall be
deemed properly given if in writing and if mailed by registered or certified
mail, postage prepaid with return receipt requested, to Employee’s residence, in
the case of notices to Employee, and to the principal office of Employer, in the
case of notices to Employer.
 
8.                    ­Waiver.  No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by Employee and an executive officer specifically
designated by the Board and the Bank Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
9.                    ­Assignment.  This Agreement shall not be assignable by
either party, except by Employer to any successor in interest to Employer’s
business.
 
10.                 ­Entire Agreement.  This Agreement contains the entire
agreement of the parties relating to the subject matter of this Agreement and,
in accordance with the provisions of Section 21, supersedes any prior
understanding of the parties.
 
11.                 ­Successors; Binding Agreement.
 
(a)            Employer.  Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place.  Failure by Employer to obtain such assumption and agreement prior to the
effectiveness of any such succession shall constitute a breach of this
Agreement.  As used in this Agreement, “Employer” shall mean Employer as defined
previously and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
6

--------------------------------------------------------------------------------

(b)            Employee.  This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees.  If Employee should
die after a Notice of Termination is delivered by Employee and any amounts would
be payable to Employee under this Agreement if Employee had continued to live,
all such amounts shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee, or, if there is no such
designee, to Employee’s estate.
 
12.                 Continuation of Certain Provisions.  Any termination of
Employee’s employment under this Agreement or of this Agreement after a Change
in Control will not affect the payment and benefit provisions of Section 3,
which will, if relevant, survive any such termination and remain in full force
and effect in accordance with its terms.
 
13.                 Other Rights; Severance.  Except as provided in Section 19,
nothing herein will be construed as limiting, restricting or eliminating any
rights Employee may have under any plan, contract or arrangement to which
Employee is a party or in which Employee is a vested participant; provided,
however, that any termination payments required hereunder will be in lieu of any
severance benefits to which Employee may be entitled under a severance plan or
arrangement of Employer; and provided further, that if the benefits under any
such plan or arrangement may not legally be eliminated, then the payments
hereunder will be reduced (but not below zero) by the amount payable under such
plan or arrangement.
 
14.                 No Employment Agreement; At-Will Employment.  This Agreement
does not constitute an employment agreement or an agreement to maintain
employment for any period of time.  Employee’s employment with Employer
constitutes “at-will” employment and either Employee or Employer may terminate
Employee’s employment at any time, subject to the procedures and consequences in
the event of a termination of employment after a Change in Control set forth in
this Agreement.
 
 
15.                 Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
16.                 Applicable Law.  This Agreement shall be governed by and
construed in accordance with the domestic laws (but not the law of conflicts of
law) of the Commonwealth of Pennsylvania.
 
17.                 Headings.  The headings of the Sections of this Agreement
are for convenience only and shall not control or affect the meaning or
construction or limit the scope or intent of any of the provisions of this
Agreement.
 
7

--------------------------------------------------------------------------------

18.                 Number.  Words used herein in the singular will be construed
as being used in the plural, as the context requires, and vice versa.
 
19.                 Regulatory Matters.  The obligations of Employer under this
Agreement shall in all events be subject to any required limitations or
restrictions imposed by or pursuant to the Federal Deposit Insurance Act or the
Pennsylvania Banking Code of 1965 as the same may be amended from time to time,
including but not limited to, that all payments made to the Executive pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with applicable laws and any regulations promulgated thereunder,
including, without limitation, 12 C.F.R. Part 359.
 
20.                 References to Employer.  All references to Employer shall be
deemed to include references to companies affiliated with Employer, as
appropriate in the relevant context.
 
21.                 Effective Date; Termination of Prior Understandings.  This
Agreement will become effective immediately upon the execution and delivery of
this Agreement by the parties hereto.  Upon the execution and delivery of this
Agreement, any prior understanding relating to the subject matter hereof will be
deemed automatically terminated and be of no further force or effect.
 
22.                 Withholding For Taxes.  All amounts and benefits paid or
provided hereunder will be subject to withholding for taxes as required by law.
 
23.                 Individual Agreement.  This Agreement is an agreement solely
between and among the parties hereto. It is intended to constitute a
nonqualified unfunded arrangement for the benefit of a key management employee
and will be construed and interpreted in a manner consistent with such
intention.
 
24.                 Application of Code Section 409A.
 
(a)      Notwithstanding anything in this Agreement to the contrary, the receipt
of any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Employee
undergo a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h) or any successor thereto.  In addition, if Employee is deemed to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of Employee’s
“separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of Employee’s death (the “Delay Period”).  Within
ten (10) days following the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  To the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Employee that would not be required to be delayed if the premiums
therefore were paid by Employee, Employee shall pay the full costs of premiums
for such welfare benefits during the Delay Period and Corporation or Bank shall
pay Employee an amount equal to the amount of such premiums paid by Employee
during the Delay Period within ten (10) days after the conclusion of such Delay
Period.
 
8

--------------------------------------------------------------------------------

(b)         Except as otherwise expressly provided herein, to the extent any
expense reimbursement or other in-kind benefit is determined to be subject to
Code Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Employee incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.
 
(c)          Any payments made pursuant to Section 3, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision. 
Notwithstanding the foregoing, if Employer determines that any other payments
hereunder fail to satisfy the distribution requirement of Section 409A(a)(2)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), the payment of
such benefit shall be delayed to the minimum extent necessary so that such
payments are not subject to the provisions of Code Section 409A(a)(1).
 
25.         Limitation on Benefits. Anything contained in this Agreement to the
contrary notwithstanding, if any of the payments or benefits received or to be
received by Employee pursuant to this Agreement, when taken together with
payments and benefits provided to Employee under any other plans, contracts, or
arrangements with Employer (all such payments and benefits being hereinafter
referred to as the “Total Payments”), will be subject to any excise tax imposed
under Code Section 4999 (together with any interest or penalties, the “Excise
Tax”), then such Total Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax. To effectuate the
reduction described above, if applicable, Employer shall first reduce or
eliminate the payments and benefits provided under this Agreement. All
calculations required to be made under this Section will be made by Employer’s
independent public accountants, subject to the right of Employee’s
representative to review the same. The parties recognize that the actual
implementation of the provisions of this Section are complex and agree to deal
with each other in good faith to resolve any questions or disagreements arising
hereunder.
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ATTEST:
ROYAL BANCSHARES OF PENNSYLVANIA, INC.
 
 
  
By:
  
Secretary
 
 
 
ATTEST:
ROYAL BANK AMERICA
 
 
  
By:
  
Secretary
 
 
 
WITNESS:
EXECUTIVE
 

  

 
 
10

--------------------------------------------------------------------------------